Citation Nr: 0531813	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  01-05 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, and for Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
(West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945, and from April 1947 to April 1950.  He died in 
March 2000, and the appellant is his widow.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, regional 
office (RO).  That rating decision denied the appellant's 
claims for service connection  for the cause of the veteran's 
death, and for DIC under 38 U.S.C.A. § 1318, and granted her 
claim for Chapter 35 Educational benefits.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the appellant's claim.

2.  The veteran died in March 2000, at age 76.  The immediate 
cause was listed as cardiopulmonary arrest, due to myocardial 
infarction.  

3.  Resolving all doubt in the appellant's favor, competent 
evidence of record suggests that the veteran's service 
connected anxiety with depressive and post-traumatic stress 
features substantially or materially contributed to his 
death.  


CONCLUSION OF LAW

A service connected disability contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. §§ 
1101, 1310 (West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Cause of the Veteran's Death

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case with respect to the issue of entitlement to 
service connection for the cause of the veteran's death, it 
is the Board's conclusion that the new law does not preclude 
the Board from adjudicating the appellant's claim.  This is 
so because the Board is taking action favorable to the 
appellant in granting entitlement to service connection for 
the cause of the veteran's death, and the decision at this 
point poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

The veteran died in March 2000, at age 76.  The immediate 
cause was listed as cardiopulmonary arrest, due to myocardial 
infarction.  

At the time of his death, service connection was in effect 
for anxiety with depressive and post-traumatic stress 
features, rated as 100 percent disabling.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2005).  

Service medical records are negative for complaints of, 
treatment for, and findings of a cardiovascular disorder.  
The retirement examination conducted in April 1950 
demonstrated that the veteran had a blood pressure reading of 
120/80 and that he had no significant abnormality of his 
heart.  Chest X-rays were negative.  

According to pertinent post-service medical records, during a 
one-week VA hospitalization in January 1983 for diabetic 
control, the veteran denied any "knowledge of heart 
disease."  The first competent evidence of cardiovascular 
pathology is dated in June 1994, when the veteran underwent a 
heart catheterization which reflected the presence of severe 
three-vessel coronary artery disease.  Two days later in the 
same month, the veteran underwent a coronary artery bypass 
grafting times three vessels.  Diagnosis upon discharge was 
coronary artery disease.  

VA medical records dated in September 1994 indicate 
cardiovascular diagnoses such as arteriosclerotic coronary 
vascular disease, status post coronary artery bypass graft 
surgery, and controlled congestive heart failure.  During a 
one-week VA hospitalization between April and May 1998, a 
pacemaker was implanted in the veteran's heart.  VA medical 
records dated approximately one year later note that the 
veteran's coronary artery disease was stable.  

Throughout the current appeal, the appellant has asserted 
that the veteran's service-connected anxiety with depressive 
and post-traumatic stress features resulted in the myocardial 
infarction and subsequent cardiopulmonary arrest which caused 
his death.  In this regard, the Board notes that, in a June 
2001 statement, a VA physician who had treated the veteran in 
1999 for gangrene of his left leg (due to severe peripheral 
vascular disease) expressed his opinion that "many of . . . 
[the veteran's] medical conditions [including his diabetes, 
hypothyroidism, peripheral neuropathy, and ischemic heart 
disease] were adversely impacted by his underlying stress 
disorder."  Additionally, in a July 2000 statement, a VA 
staff psychiatrist expressed her opinion that the veteran's 
"psychiatric symptoms may contribute to his cardiovascular 
incident together with other risk factors which he suffered 
from as diabetes and its complications."  

In October 2005, the Board obtained an opinion from B.H.P.M, 
Jr., M.D., a VA physician.  Dr. M. reviewed the claims folder 
as well as relevant research studies.  Dr. M. stated that it 
was less likely that the veteran's service connected 
psychiatric disability was the immediate or underlying cause 
of his death from myocardial infarction.  Dr. M. also 
concluded that at the time of the veteran's demise, he had 
multiple co-morbid conditions and the veteran would as likely 
as not have died from stroke or heart disease irrespective of 
his psychiatric illnesses.  However, Dr. M. also indicated:

...the veteran's medical records did 
indicate non-compliance (post-MI) which 
may be due to depression leading to worse 
health outcome.  Therefore, it is at 
least as likely as not that - at least 
during the post-CAD/MI course (after 
1994) - that the veteran's service 
connected psychiatric conditions have 
substantially or materially contributed 
to the eventual demise.

While this opinion is not entirely consistent, it does 
present a basis for concluding that the service- connected 
disability as likely as not contributed materially or 
substantially in producing or at the least in accelerating 
the veteran's demise.  That being the case, even if the 
service-connected disability was not an underlying cause, 
there is a basis for favorable action on the appellant's 
claim.  In light of this evidence, and by extending the 
benefit of the doubt to the appellant, service-connection for 
the cause of the veteran's death is warranted.  



38 U.S.C.A. § 1318

The finding that service-connected disability contributed to 
cause the veteran's death results in a grant of service 
connection for the cause of the veteran's death.  The 
provisions of 38 U.S.C.A. § 1318 provide a different basis 
for entitlement to essentially the same benefits and would 
not result in additional benefits.  Therefore, there is no 
necessity to discuss that aspect of the claim any further. 


ORDER

Service connection for the cause of the veteran's death is 
granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


